                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION


     STARLYN ENSZ,                                      No. 18-CV-2065-CJW

            Plaintiff/Counter-Defendant,
                                                       MEMORANDUM OF LAW IN
     vs.                                                SUPPORT OF MOTION TO
     CHASE BANK USA, N.A.,                              DISMISS COUNTERCLAIM
                                                       PURSUANT TO RULE 12(b)(1)
           Defendant/Counter-Plaintiff.




        Pursuant to Rule 12(b)(1) of Federal Civil Procedure, Plaintiff/Counter-Defendant, Starlyn

Ensz, through her undersigned counsel or record, respectfully presents this Memorandum of Law

in support of the Motion to Dismiss Chase Bank USA, N.A. (hereinafter “Chase”)’s Counterclaim.

As fully discussed below, this honorable Court should dismiss the entire counterclaim for lack of

subject-matter jurisdiction because (1) Chase failed to plead any independent basis of jurisdiction

over the counterclaim; and (2) the counterclaim at issue is a permissive counterclaim, not a

compulsory counterclaim, that lacks a common nucleus of operative facts with respect to

Plaintiff’s claims in this case.

                                     I.      INTRODUCTION

        On August 30, 2018, Plaintiff filed the Complaint in the instant case, alleging solely

violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (hereinafter,

“TCPA”) (Dkt. 1). On November 13, 2018, Chase filed its Answer to Complaint with a

Counterclaim for breach of contract and collection of monies allegedly due in the amount of

$4,742.90 (Dkt. 6, pages 15-20).




     Case 6:18-cv-02065-CJW-MAR Document 13-1 Filed 12/04/18 Page 1 of 9
        This Court should dismiss Defendant’s counterclaim, without prejudice, for lack of

 subject matter jurisdiction because (1) Chase’s counterclaim is permissive, not compulsory;

 Plaintiff’s TCPA claim; (2) Chase’s claims for breach and collection do not share a “common

 nucleus of operative facts;” and (3) there is neither “federal question” jurisdiction nor

 “diversity” jurisdiction over Chase’s claims.

                                 II.    STANDARD OF REVIEW

       In determining whether a claim should be dismissed for lack of subject matter jurisdiction

under Rule 12(b)(1), the court “must accept all factual allegations in the pleadings as true and view

them in the light most favorable to the nonmoving party.” See Great Rivers Habitat Alliance v.

Fed. Emergency Mgmt. Agency, 615 F.3d 985, 988 (8th Cir. 2010). This does not change that

“[t]he burden of proving federal jurisdiction, however, is on the party seeking to establish it[,]” a

burden that may not be shifted to the other party. Id., citing Newhard, Cook & Co. v. Inspired Life

Ctrs., Inc., 895 F.2d 1226, 1228 (8th Cir. 2010).

       In this case, Plaintiff contends that on the face of Chase’s counterclaim, this honorable

Court does not have subject matter jurisdiction to resolve the same, insofar as it is permissive in

nature and does not arise out of a common nucleus of operative facts. In light of the aforementioned

standard, the scope of the Court’s review of Plaintiff’s motion to dismiss is limited to consideration

of those allegations in the Plaintiff’s Complaint and Defendant’s Counterclaim, viewed in the light

most favorable to Defendant Chase, the non-moving party.

                                        III.     ARGUMENTS

A)     Chase’s Counterclaim Should be Dismissed for Lack of Subject Matter Jurisdiction.

        Although divided into three plausible counts, Chase’s counterclaim is ultimately a breach

 of contract, collection of monies claim for $4,792.90 that does not fall within the limited subject

 matter jurisdiction of this Court and should, therefore, be dismissed. In order for a claim (or




                                    2
     Case 6:18-cv-02065-CJW-MAR Document 13-1 Filed 12/04/18 Page 2 of 9
 counterclaim) to be heard before a federal court, it must fall within of the court’s “original

 jurisdiction” or “supplemental jurisdiction.” “Original Jurisdiction” refers to two types of cases:

 federal questions (or any civil action arising “under the Constitution, laws or treaties of the

 United States” 28 U.S.C. § 1331, and (2) diversity cases where “the matter in controversy

 exceeds the sum or value of $75,000, exclusive of interest and costs, and is between…citizens

 of different States.” See 28 U.S.C. § 1332(a)(1). “Supplemental Jurisdiction” is extended to

 claims that do not fall within a federal court’s original jurisdiction but are adjudicated together

 with another claim within the “original jurisdiction,” as they “are so related to claims in the

 action within such original jurisdiction that they form part of the same case or controversy under

 Article III of the United States Constitution.” See 28 U.S.C. § 1367(a).

        In our case, as Chase’s counterclaim is based entirely on state law, is under $75,000, and

 is not closely related to Plaintiff’s federal TCPA claims. As such, it has no basis for “original”

 jurisdiction. Equally important, Chase’s conclusory allegation notwithstanding, Chase’s

 counterclaim lacks a “common nucleus of operative fact” with the Complaint, and thus, there

 is no basis for “supplemental” jurisdiction either.

        1. Lack of “original” subject matter jurisdiction over Defendant’s counterclaim.

        This Court does not have “original” subject matter jurisdiction with respect to Chase’s

breach and collection counterclaim as it involves neither a federal question nor diversity of

citizenship with a claim in excess of $75,000.00. See 28 U.S.C. § 1331. Chase’s breach of

contract counterclaim is one that arises from state law and does not arise under the

“Constitution, laws or treaties of the United States.” For such reason, federal question

jurisdiction is clearly absent.




                                    3
     Case 6:18-cv-02065-CJW-MAR Document 13-1 Filed 12/04/18 Page 3 of 9
        An analysis of whether there is “diversity” jurisdiction with respect to Chase’s

 contractual claim requires the same result. As mentioned, 28 U.S.C. § 1332(a) requires a

 claimant to plead that the matter in controversy exceeds the sum or value of $75,000.00,

 exclusive of interest and costs, and that the claim be between citizens of different states. While

 Plaintiff resides in McIntire, Iowa and Defendant’s principal place of business is in Wilmington,

 Delaware, Chase has pled that Plaintiff breached the contract and per its accounting, Mrs. Ensz

 owes Chase $4,792.90. See Defendant’s Counterclaim [Doc. 6] pages 15-20. As a result, the

 amount in controversy as alleged by Defendant fails to meet the $75,000.00 threshold required

 by the statute and Defendant is unable to establish “diversity” jurisdiction.

       Based on the foregoing, there is no basis for this Court to exercise federal question

jurisdiction or diversity jurisdiction over Defendant’s counterclaim. But Chase has not claimed

any of these as jurisdictional bases for asserting these claims, but supplemental jurisdiction.

However, review of the allegations reveals that there is no supplemental jurisdiction, either.

       2.       This Court should not exercise supplemental jurisdiction over Defendant’s
                counterclaim.

       Supplemental jurisdiction of federal courts is provided for in 28 U.S.C. § 1367. Section

1367(a) provides:

            Except as provided in subsections (b) and (c) or as expressly provided otherwise
            by Federal statute, in any civil action of which the district courts have original
            jurisdiction, the district courts shall have supplemental jurisdiction over all
            other claims that are so related to claims in the action within such original
            jurisdiction that they form part of the same case or controversy under Article
            III of the United States Constitution.

       In order to have supplemental jurisdiction under 28 U.S.C. § 1367(a), Plaintiff’s TCPA

claim and Chase’s breach of contract claim would have to derive from “a common nucleus of

operative fact.” Myers v. Richland County, 429 F.3d 740, 746 (8th Cir.2005), citing United

Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966). Section 1367(a) “grants federal courts




                                    4
     Case 6:18-cv-02065-CJW-MAR Document 13-1 Filed 12/04/18 Page 4 of 9
supplemental jurisdiction over claims over which no original jurisdiction exists” and “applies

to state law claims brought by a plaintiff as well as to counterclaims brought by a defendant.”

Sparrow v. Mazda Am. Credit, 385 F.Supp.2d 1063, 1066 (E.D.Cal. 2005).

       In this case, Chase’s counterclaim concerns issues of state contract law and the validity of

an alleged debt, while Plaintiff’s TCPA claim concerns exclusively matters of federal law and

automated, non-emergency telephone calls placed to Plaintiff’s cellular telephone after Plaintiff

exercised her federal right to be free from the same.

       A party’s counterclaim falls under the “supplemental” jurisdiction of the federal courts

when it “arises out of the transaction or occurrence that is the subject matter of the opposing party’s

claim.” See Fed. R. Civ. P. 13(a)(1)(A). The U.S. Supreme Court has held this language to mean

that federal courts have supplemental subject-matter jurisdiction only over claims that form part

of the “same case or controversy” as the original claim falling within the original jurisdiction of

the court, in that the claims “derive from a common nucleus of operative fact.” Mine Works of

America v. Gibbs, 383 U.S. 715, 725 (1966).

       Generally, counterclaims that do not meet this standard considered “permissive” and will

require their own “original” jurisdiction basis to be heard in “federal question” or “diversity”.

Painter v. Harvey, 863 F. 2d 329, 331 (4th Cir. 1988); Whigham v. Beneficial Finance Co., 599

F. 2d 1322 (4th Cir. 1979). Although in this Circuit, some permissive counterclaims are

exceptionally allowed under supplemental jurisdiction, in the context of the Fair Debt Collection

Practices Act, the Eighth Circuit has held that a collection of monies claim “is not logically

related to the federal action initiated to enforce federal policy regulating the practices for the

collection of such debts.” Peterson v. United Accounts, Inc., 638 F.2d 1134, 1137 (8th Cir. 1981);

see also, Graf v. Pinnacle Asset Group, LLC, 2015 WL 632180, *7-*8 (D.Minn. 2015)(finding

supplemental jurisdiction over permissive counterclaim, but declining to exercise jurisdiction




                                    5
     Case 6:18-cv-02065-CJW-MAR Document 13-1 Filed 12/04/18 Page 5 of 9
since allowance of the money claim would undermine the remedial purpose of the Fair Debt

Collection Practices Act.)

       In this Circuit, while § 1367(a) articulates a general rule requiring the mandatory exercise

of supplemental jurisdiction, “[s]ubsection (c) provides exceptions to [this] mandatory command,

granting district courts discretion to reject supplemental jurisdiction under certain

circumstances.” Innovative Home Health Care, Inc. v. P.T.-O.T. Assoc. of the Black Hills, 141

F.3d 1284, 1287 (8th Cir.1998). The instant case presents precisely such circumstances.

               i.      There is no common nucleus of operative fact.

       As it concerns Plaintiff’s TCPA claim, the operative facts Plaintiff must prove to be

successful are (1) that Defendant called Plaintiff using an automatic telephone dialing system

(including a predictive dialer) or artificial or pre-recorded voice, (2) that the calls were placed to

Plaintiff’s cellular telephone, (3) that the calls were not made for “emergency purposes,” and (4)

that the calls were made without Plaintiff’s prior express consent. See 47 U.S.C. §

227(b)(1)(A)(iii). On the other hand, the operative facts that Chase must prove as to its breach

of contract claim are generally the existence of a valid contract, its breach, and a satisfactory

accounting of amounts owed. See Counterclaim, Dkt. 6, pages 15-20.

       Based on the foregoing, it can be gathered that in order to be successful on their respective

claims, Plaintiff and Defendant will be required to prove plainly different sets of facts, neither of

which will have any evidentiary effect on the other’s claims. Assuming arguendo that Chase is

able to establish its breach of contract and money claim, the facts required to prove that claim

neither support nor undermine Plaintiff’s claim because neither the validity of the contract nor the

accounting of the alleged debt Chase claims have any bearing on whether Defendant called

Plaintiff’s cellular telephone using an automatic telephone dialing system or artificial or pre-

recorded voice, without Plaintiff’s consent. Accordingly, this Court cannot exercise supplemental

jurisdiction over Defendant’s counterclaim under 28 U.S.C. § 1367(a).




                                    6
     Case 6:18-cv-02065-CJW-MAR Document 13-1 Filed 12/04/18 Page 6 of 9
              ii.     Numerous courts have determined that collection counterclaims in
                      TCPA cases are permissive counterclaims outside federal supplemental
                      jurisdiction.

       Numerous courts have determined that contractual counterclaims made where the Plaintiff

has originally alleged violations of the TCPA are permissive in nature and not compulsory, for

which they are unable to exercise supplemental jurisdiction under 28 U.S.C. § 1367(a).

       In Ammons v. Ally Financial, Inc., 305 F.Supp.3d 818 (M.D.Tenn. 2018), the Court held

that two separate factual inquiries were required to adjudicate the federal claims under the

Telephone Consumer Protection Act (“TCPA”), vis a vis the state claims under which the

defendant’s counterclaim arose, and thus, granted plaintiff’s motion to dismiss counterclaim,

without prejudice. Id. at 824-25. In resolving to dismiss the counterclaim, the Ammons Court

reviewed various precedents of TCPA claims with various state law counterclaims and reasoned:

     The same concerns apply to the TCPA. Ginwright v. Exeter Finance Corp., 2016 WL
     5867443, *5 (D.Md. 2016). The TCPA is a remedial statute meant to protect consumers
     from certain telephone calls “thought to be an invasion of consumer privacy and even
     a risk to public safety.” Riazi v. Ally Financial, Inc., 2017 WL 4260847, *6 (E.D.Mo.
     2017), citing In re Rules and Regulations Implementing the TCPA of 1991, 18 F.C.C.R.
     14010, 14018 (July 3, 2003) ). These include debt collection calls to cell phones. See
     In the Matter of Rules and Regulations Implementing the Telephone Consumer
     Protection Act of 1991, 27 F.C.C.R. 1830, 1834 (2012) (exempting debt collection calls
     to landlines, but not to cellphones, from coverage of TCPA); (Doc. No. 59 at 10–11)
     (collecting cases recognizing damages under the TCPA from debt collection calls or
     texts to cell phones). Further, because the TCPA is a remedial statute, it should be
     liberally construed in favor of the consumer. Mey v. Venture Data, LLC, 245 F.Supp.3d
     771, 775 (N.D.W.Va. 2017). “Permitting the collection of an underlying debt by way
     of a counterclaim in a plaintiff’s federal TCPA action creates the risk of a chilling effect
     on ... bringing a TCPA action.” Riazi, 2017 WL 4260847 at *6 (citation omitted). Thus,
     “[t]he Court’s exercise of supplemental jurisdiction over [Ally’s] Counterclaim would
     likely frustrate the federal policy of deterring automated telephone calls embodied
     within the TCPA. Specifically, if the Court were to exercise supplemental jurisdiction
     over counterclaims for collection of the underlying debt involved in TCPA claims,
     prospective plaintiffs would potentially be discouraged from bringing forth meritorious
     TCPA claims for fear of such counterclaims.”4 Watkins v. Synchrony Bank, 2015 WL
     5178134, *5 (M.D.Penn. 2015).

     *825 The Court therefore concludes that asserting supplemental jurisdiction over



                                    7
     Case 6:18-cv-02065-CJW-MAR Document 13-1 Filed 12/04/18 Page 7 of 9
     Ally’s fraudulent inducement state law Counterclaim would undermine the remedial
     purpose of the TCPA and its goal of protecting consumers from unwanted automated
     calls to cell phones—even for debt collection purposes—that annoy and invade
     privacy. Accordingly, even if Ally’s Counterclaim were to fall within the Court’s
     supplemental jurisdiction, the Court would find that the facts of this matter present
     “exceptional [public policy] circumstances” justifying a decision to decline to exercise
     that jurisdiction. See 28 U.S.C. § 1367(c)(4); Riazi, 2017 WL 4260847, at *6; Graf v.
     Pinnacle Asset Group, LLC, 2015 WL 632180, *6–8 (D.Minn. 2015).

Ammons, at 824-25.

       As in the aforementioned cases, the only commonality between Plaintiff’s federal TCPA

claim and Chase’s contractual breach and collection claim is that it involves the same parties.

Chase will probably argue that both parties’ claims stem from the same underlying contract;

however, this alone is insufficient to establish a common nucleus of operative fact. The issues of

fact and law required to successfully establish the respective claims are quite distinct and apart.

The evidence required by each to succeed on the respective claims is quite different, insofar as the

Telephone Consumer Protection Act requires elements that turn on the telephonic system used to

call the plaintiff, and the expression of lack of consent that the plaintiff gave to receive

automatically dialed calls. For such reason, Chase’s counterclaim could, at best, only be considered

permissive and its adjudication in this proceeding contrary to the remedial nature of the Telephone

Consumer Protection Act. As such, even if this Court distinguished generally considered affording

supplemental jurisdiction to a permissive state law counterclaim, it should not exercise

supplemental jurisdiction over Chase’s counterclaim in light of the policy fostered by the TCPA.

                            IV.     CONCLUSION AND PRAYER

       In light of the aforementioned, this Court should hold that Defendant’s counterclaim has

no basis in “original” jurisdiction or “supplemental” jurisdiction of the Court, dismissing

Defendant’s counterclaim, without prejudice.

       Wherefore, Plaintiff respectfully requests this Honorable Court to grant her Motion to

Dismiss Defendant’s Counterclaim, dismissing Chase’s claims without prejudice.




                                    8
     Case 6:18-cv-02065-CJW-MAR Document 13-1 Filed 12/04/18 Page 8 of 9
      RESPECTFULLY SUBMITTED,

Dated: December 4, 2018


                                       By: /s/ Carlos C. Alsina
                                           Carlos C. Alsina-Batista
                                           4740 Green River Rd., Suite 310
                                           Corona, CA 92880
                                           Tel. (657) 363-3331
                                           Fax. (657) 246-1311
                                           Email: CarlosA@jlohman.com

                              CERTIFICATE OF SERVICE

      I hereby certify that a PDF file of this document was filed using the CM/ECF system, which

will notify Defendant’s counsel of record, Lance W. Lange (lance.lange@FaegreBD.com) and

Arjun P. Rao (ARao@stroock.com).

      Dated: December 4, 2018.

      /s/ Carlos C. Alsina
      Carlos C. Alsina Batista
      The Law Offices of Jeffrey Lohman, P.C.
      Attorneys for Plaintiff Starlyn Ensz




                                   9
    Case 6:18-cv-02065-CJW-MAR Document 13-1 Filed 12/04/18 Page 9 of 9
